Case: 1:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 1 of 24. PagelD #: 606

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
ROBERT KALVITZ : CASE NO. 1:16-CV-00748
Plaintiff : JUDGE SOLOMON OLIVER, JR.
vs. :
CITY OF CLEVELAND : MOTION FOR AN ORDER TO PROCEED
: WITH TRIAL IN THE INSTANT FEDERAL

 

Defendants : CASE

Now comes Counsel, HENRY J. HILOW, attorney for the Defendant, Jeffery J. Follmer,
in the above captioned matter. Counsel is scheduled for trial in the matter City of East Cleveland
v. Randolph Dailey (Case No. 15CRB00623) on the same date as the above captioned matter.
Because federal matters take precedence over trial court matters, Counsel filed a Motion to
Continue Trial with the East Cleveland Municipal Court on July 2, 2019. On July 5, 2019, Ms.
Willa Mae Hemmons, Law Director for the City of Cleveland, informed Counsel via email that
the Court denied the continuance request on July 3, 2019. The docket indicates that the Court
issued this ruling without reviewing Counsel’s Response to the Prosecutor’s Opposition to the
continuance request. Furthermore, despite Counsel’s multiple phone calls to the Court’s acting
bailiff on the date of the ruling, the Court never took any action to notify Counsel or the Defendant
of the Denial of the continuance request. Counsel only discovered the Court’s ruling through Ms.
Hemmons’ July 5, 2019 email and an independent review of the Court’s docket. The Court’s acting
bailiff instructed Counsel that the Court would notify him of a ruling on the Motion, in response
to Counsel’s repeated respectful requests for a conference between the parties to discuss the

continuance request.
Case: 1:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 2 of 24. PagelD #: 607

In Ms. Hemmons’ Opposition to Counsel’s continuance request, she argued, on page
three (3), that “while it is true that normally a federal court trial ‘trumps’ a local one, this is a
very unusual circumstance - one that reeks of conspiracy and fraud against the Court.”
Subsequently, in her July 5, 2019 email, Ms. Hemmons threatened to issue a capias against
Counsel’s client in the pending Municipal Court matter and asserted that there are other attorneys
that could represent him in the event of Counsel’s absence. These other attorneys include counsel
for the other three (3) co-Defendants, who had their charges dismissed because they paid money
to the City of East Cleveland. As an officer of the Court, Counsel has not, nor has he ever,
participated in fraud or conspiracy against this Court, or any other Court. Furthermore, it would
be clearly inappropriate for an attorney for a co-Defendant, who already resolved their case, to
handle the trial of another co-defendant already represented by an attorney. Counsel is not
requesting a continuance in the above captioned matter before this Honorable Court. Counsel is
respectfully requesting guidance as to his ability to proceed in Federal Court.

Counsel greatly appreciates the attention of the Court to this issue and, in the interest of
justice, respectfully requests the authority to proceed with pending matter before the Federal
Court. Attached below are: Exhibit A — the current East Cleveland Municipal Court Docket for
Case No. 15CRB00623; Exhibit B — Counsel’s Motion to Continue Trial; Exhibit C — City of
East Cleveland’s Opposition to Counsel’s continuance request; Exhibit D —- Counsel’s Response

to City’s Opposition; Exhibit E-_Ms. Hemmons’ July 5, 2019 email.
Case: 1:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 3 of 24. PagelD #: 608

Respectfully Submitted,

/s/Henry J. Hilow.
HENRY J. HILOW (0019601)
HILOW & SPELLACY LLC
The Rockefeller Building, Suite #1300
614 West Superior Avenue
Cleveland, Ohio 44113
Phone: (216) 344-9220
Fax: (216) 664-6999

ATTORNEY FOR DEFENDANT
JEFFERY J. FOLLMER
CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Motion for an Order to Proceed with Trial in
the Instant Federal Case was submitted via the Court’s electronic filing system, on this 8" day of
July, 2019

/s/Henry J. Hilow.
HENRY J. HILOW (0019601)
  

Make Payment

Today's Traffic/ Criminal
Court Docket

Traffic / Criminal
Case Search

Today's Civil
Court Docket

Civil Case Search

Court Home Page

Judge William L. Dawson, Presiding

Traffic/ Criminal Case Summary

General Information Financial Information

Case Number : 15CRB00623 Total Fines & Costs: $175.00
Attorney Name: Total Paid : $175.00
Assigned To : WILLIAM L. DAWSON Total Owed : $0.00
Offense Date : 11/29/2012
Date Filed : 7/2/2015 Vehicle Information
Walverable : No Plate State : OH
Affiant Name : SCOTT GARDNER

Plate Number :
Affiant Type : East Cleveland PD Vehicle Year :

ehicle Year :

Proof of Insurance : Unknown Vehicle Make :
Muni Name : East Cleveland Vehicle Model :

Vehicle Color :
Defendant Information
Namei RANDOLPH DAILEY Warrant Information
Address Line1 : 8313 BURLINGTON DR Active Warrants : No
Address Line2 :
City: RIDGEVILLE
State: OH
Zip Code: 44039
Date of Birth: 6/26/1969
Counts
Count Number CitationNumber StatuteCode Statute Description Plea Finding Adjudicated By
1 1207399 525.12 DERELICTION OF DUTY NOT GUILTY
Hearing Information
Description Court Date Court Time Court Room Heard By
Jury Trial 7/15/2019 9:30:00 AM 1 WILLIAM L. DAWSON
FINAL PRE-TRIAL 4/4/2019 9:00:00 AM i WILLIAM L. DAWSON
Pre-Trial 2/7/2019 9:00:00 AM 1 WILLIAM L. DAWSON
Continued 7/9/2018 1:30:00 PM 1 WILLIAM L. DAWSON
Pre-Trial 5/10/2018 1:30:00 PM 1 WILLIAM L. DAWSON
Arraignment 4/12/2018 9:30:00 AM 1 WILLIAM L. DAWSON
Arraignment 7/10/2015 10:30:00 AM 1

Docket Information

NOTE: The Docket Information below is an abbreviated version of the actual Dacket Entry. Only the first 60 characters of
each line will show.

Click Here to display Full Docket Entry or contact the court for the full text entry.

Entry Date Entry

7/3/2019 Response to City's Oppositin to City's Opposition to Defenda
7/3/2019 Jury Trial court date set for 07/15'2019 at 09:30 AM in room
7/3/2019

 

Journal JE Cont by Def - Denied created in Book 15 Paue 349
7/2/2019 City's Opposition to Defendant's Motion's for Continuance Co

 

   

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/2/2019 City's Filed Motion in Limine to Preclude Testimony of Jason
7/2/2019 Plaintiff. the Cit,'s Filed Cit.'s Preliminary Triai Brief.

7/2/2019 Written Continuance filed b. Defendant's Attorney on 07/02/2
4/12/2019 Witness List filed via fax b. Defendant's Attorne,

4/12/2019 Supplemental Witness List filed by Defendant's Attorney via
4/4/2019 Hearins conducted on 4/4/19 all parties present Open/incomp!
3/11/2019 Ci led a Motion for CITY'S MOTION FOR USE OF THE NIGHT C
2/7/2019 FINAL PRE-TRIAL court date set for 04/04/2019 at 09:00 AM in
2/7/2019 Feb. 7th 2019 Hearins. Counsel for Defendant Dailey oresent
2/6/2019 Pre-Trial court date set for 02072019 at 09:00 AM in room
1/11/2019 Cil.’s Motion for Extension of the Discover. Deadline filed
12/3/2018 Motion filed b. the CITY'S NOTICE OF INTENT TO USE EXPERT WI
11/20/2018 Written Motion in Op ;osition to Defendant filed b, Prosecuto
10/23/2018 EAST CLEVELAND MUNICIPAL RT CUYAHOGA NTY, IO STA
10/1/2018 Paid £175.00 receict# 2018504829 paid by RANDOLPH DAILEY
10/1/2018 Written RT of A [ filed fil Defendant's Attorn
9/20/2018 September 20. 2018 The Cit, of East Cleveland vs. Rando
9/20/2018 This Quinion follows a full hearing held on july 9th 2018 b
7/25/2018 Jui, 25 2018 Counsel asked for a thirt, da cont. The contin
7/25/2018 This matter came before the court on July 9th 2018, A hearin
7/25/2018 Defendant Attorney filed a Motion to Grant Extension of Time
7/6/2018 Objection to City Of East Cleveland's Motion to Continue and
7/6/2018 Written Motion in Osrosition to Defendant filed b, Prosecuto
6/18/2018 Cit, Filed a Motion for Continuance and Stay of Proceedinas.
6/18/2018 Written Continuance filed by Prosecutor on 06/18/2018
5/10/2018 Continued court date set for 07/09/2018 at 01:30 PM in room
5/10/2018 Case was called for hearing on 5/10/2018. Counsel for Defend
4/12/2018 Pre-Trial court date set for 05/10/2018 at 01:30 PM in room
4/12/2018 Defendant in court with counsel and case reset for ore-trial
4/10/2018 Brief in Osposition to Defendant's Motion to Dismiss Asserti
4/6/2018 Written Motion to Dismi«« filed by the Defendant": Atterns,
4/5/2018 Plea of NOT GUILTY entered on 04/05/2018

4/5/2018 Written Jul) Demand filed by Defendant's Attorney on 04/05/2
4/5/2018 Written Motion to Enter Plea of Not Guilty files by the Defe

http://caseinfo.eccourt.com/search/casesummary .asp?ccn=15CRB00623 &pageld=32

Actions

 

Print This Page
Email This Page

7/8/2019
:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 5 of 24. PagelD #: 610

IN THE EAST CLEVLEAND MUNICIPAL COURT
CRIMINAL DIVISION
CUYAHOGA COUNTY, OHIO

 

STATE OF OHIO CASE NUMBER: CRB 623

Plaintiff JUDGE WILLIAM DAWSON

)
)
)
)
)
vs. )
)
RANDOLPH DAILEY ) MOTION TO CONTINUE TRIAL
)
Defendant )
)

Now comes the Defendant, Randolph Dailey, by and through undersigned Counsel, respectfully
request this Honorable Court continue the trial in this matter currently set for Monday, July 15, 2019 to
another date and time convenient to the Court.

Counsel for Mr. Dailey will be engaged in a Federal trial, Robert Kalvitz vs. City of Cleveland,
et al., Case Number 1:16-cv-00748, which is set to commence Monday, July 15, 2019 before the Honorable
Solomon Oliver, Jr. This trial is expected to last approximately four (4) days.

This motion is being made in the interest of justice and not for the purpose of delay.

 

Henry J. Hilow (0019601}

The Rockefeller Building, Ste. 1300
614 West Superior Avenue

Cleveland, Ohio 44113

Phone: (216)344-9220

Fax: (216)664-6999

ATTORNEY FOR RANDOLPH DAILEY
Case: 1:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 6 of 24. PagelD #: 611

CERTIFICATE OF SERVICE
A copy of the foregoing Motion to Continue was sent to Willa Hemmons, Esq., City of East
Cleveland Prosecutor, by submittal to Clerk’s Office, 14340 Euclid Ave., Cleveland, Ohio on this 28" day

of June 2019.

 

HENRY J. HILOW (0019601)

The Rockefeller Building, Ste. 1300
614 West Superior Ave.

Cleveland, Ohio 44113
Fe PTE ov 6B! 86! Bac bam ete BIE b 7/08/19 7 of 24. Belts x: 612
EXHIBIT

Co

IN THE EAST CLEVELAND MUNICIPAL COURT
CUYAHOGA COUNTY, OHIO 44112

 

 

 

 

 

 

   

 

CITY OF EAST CLEVELAND ) CASE NO.: 15 CRB 00623
)
) JUDGE WILLIAM DAWSON
Plaintiff, )
)
v. )
. )
RANDOLPH DAILEY, )
. )
Defendant. )
eT CITY'S OPPOSITION IO =
RRP ES TPEGEREREAEGS —
CORRECTED

NOW Comes Defendant City of East Cleveland, by and through its undersigned counsel,
and hereby enters its Opposition to Defendant’s Motion for Continuance; and respectfully urges
that in the exercise of its discretion this Court find that good cause exists to issue an Order
denying a continuance of the July 15, 2019 trial date.

7 Itis well established that the decision to grant or deny a continuance is entrusted to the..
sound discretion of the trial court, Black v. Black, 12th Dist. No. CA2008-06-022, 2009-Ohio-
92, 111, citing State v. Unger, 67 Ohio St.2d 65, 67 (1981). Accordingly, review of the trial
court's decision for an abuse of discretion. An abuse of discretion is more than an error‘of law-o1 *.
judgment; it implies the trial court's attitude is unreasonable, arbitrary, or unconscionable...
Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
In opposition to Defendant’s motion the City sets forth several considerations, all of

' which meet the test required in consideration of this Motion. The Supreme Court of Ohio has
Fe Eel Pre ov 6b 7ud Sty! Bc ereb LEE b7/08/19 8 of 24. Bag tiid #: 619

provided that in ruling on a motion for continuance the trial court may consider the following

’ factors:

a.

f.

The length of the delay requested;

Whether other continuances have been requested and received;

The inconvenience to litigants, witnesses, opposing counsel:and the court; :

Whether the requested delay ‘is for legitimate reasons or whether it is dilatory,

purposefil or contrived;

! S Whether the (movant] contributed to the cireurnstance which gives tise ai the
' request for a continuance; and .

Other relevant factors, depending on the unique facts of each case.

 

42,

sxsSee-Ungemat-61.68;-Tener v.-TenerTucker, 12th Dist, No.-CA2004-05-061,-2005-Ohhioz3 293, 4 oe

A glaring point in Defense’s Motion to be considered in determining “whether it is

dilatory, purposeful, or conte? is found ‘upon review of the docket in the case that Defense

Counsel presents as his continuance reason, In backgrounid, yesterday July 1, 2019, City’ s

| Counsel was in federal court with Atty. Sarah Thomas Kovoor, one of the puimary counselors in

the refeienced case, , Kavite v, . City of Cleveland, Ohio, et a, OUND Case No. 17. 04174, The

= tial fr Kavite was set. on Apt i, 2019, The within c case was set fr trial 0 on » April 4, 2019

with Defense Counsel subiting a List of £ Witness, thereto on n Api 12, 2019, And, although

the Kavi case was s mentioned in the context of sting deadlines for the case we Were litigating,

Atty, Kovoor never mentioned that Mr, Hilow was pact of the Kavite case. That i is because it is

doubtful that Atty. Kovoor was even aware at that point that he was a participant in the Kavitz

case inasmuch as Atty. Hilow did not enter his appearance until Friday, June 28, 2019,

It is obvious then that the Supreme Courts points “d” and “e” are operative here, again:
Me el Pa ov Gbohd EU ac bavehensidae"bz/08/19 9 of 24. Bablts ¥: Ar

d. Whether the requested delay is for legitimate reasons or whether it is dilatory,
purposeful, or contrived;

e, Whether the [movant] contributed to the circumstance which gives rise to the request for
a continuance;

OA careful r review of the docket, attached as Exhibit “A,” reveals that Mr, Hilow'sn name:
. never appeais in the Kot case prior to June 28, 201 9, By that date,. ‘several’ of the witnesses. ;
oh, who are menibersiof the Cleveland Police Fatrol Association (CPPA)| had been served a
subpoena to appesr at t Defendant Dailey’ s rial: The President of the CREA is q effrey. —)
7 Mr. F olmeri is the party in the Kev case that Mr. Hilow purportedly, belatedly represents. It is ,

very dubious that this i isa a coincidence. Clearly, Atty. Hilow’s ‘Notice of Appearance’ in the .

—Kavitz-case-is-a-contrived-attempt-to-delay:the-trial-Itis-a-transparent-attempt-to-employ dilatory;~-------- ~~ 2

 

 

purposeful tactics to further avoid justice, The movant’s attorney has unequivocally contributed
to the “circumstance which gives rise to the request for a continuance.”
The Motion is based upon an assertion that is clearly a ‘circumstance’ manipulated for a
dilatory purpose. |
: At this point, hundreds of hours have been spent in preparation for the within tral, Dozens of
me withessés have been subpoenaed for Defendant Dailey’ S trial,’ It vould be a ‘logistical nightmare :
, to try to reschedule everyone’ s appearance tii i in point “c” above: |
. | “le, The inconvenience to litigants, witnesses, opposing count and the court; .
The Defense Motion epitomizes this prohibition again granting its continuance, And, while: ©
- itis tre that normally a federal court trial ‘trumps’’a local one, this is ; very unusual —
circumstance-——one that reeks of conspiracy and fraud against the Court.
Their.Motion does not present serious matters for consideration under the above factors

supported by the Ohio Supreme Court. In this regard Defense’s Motion is not deserving of
Vu 2 OR EM bd bis at bee pacha’ dz/08/19 10 of 24. abhi #:'618

additional time, because it has not acted in good faith in numerous circumstances during this .

litigation. It has not acted in good faith by previously attempting to stir up diversionary tactics

that undermine the integrity and credibility of the case. Even if it is given that Defense Counsel -

is legitimately Mr, Folmer’ 8 Counseh the fact that the Kavitz case was set on April 11, 2019

» giving this, Mr. Hilow three months t to notify. tis Cou is 5 prima Sacie Giletory and should be

a  Faleeted outright.

Tie’ Motion thus lacks merit and is Obviously made in an effort to deter justice and avoid ’

the: Ciiy’ 5 aay i in court on behalf of the people of East Cleveland.

CONCLUSION

pence, has failed to raise a single x meritorious reason for the continuance of the ttialin

 

a “this matter,

“Observing that this case has proceeded ath numerous intervening circumstances

including two appeals,’ professional attacks upon the City’s Counsel as well as hearings on

several frivolous issues brought by Defense, the fact that such a motion is brought so close to the

trial is inherently suspect and should be DENIED.

Respectfully submitted,

/s/ Willa Hemmons

WILLA HEMMONS, 00043790

_ . Law Director

City of East ‘Cleveland.

"14340 Euclid Avenue -
‘East Cleveland, Ohio 44112

(216) 681-2169 office

~ (216) 681-2199 fax
’ whemmons@eastcleveland.ore
Jud BC! el ov. dias Ed? aS NSB Hea b7i08/19 11 of 24. Babeib 4616

CERTIFICATE OF SERVICE
A copy of the foregoing Motion was served by FACSIMILE upon the , Esq,, Attorney
for Defendant Randolph Dailey, Henry Hilow, at (216) 664-6999 this 187 day of July,. 2019 as
: ‘well as by email at hhilow@mzhslaw.com; and, regular U.S. Mail at The Rockefeller Building, ;
’ : Suite 1300, 614 West Superior Avenue, Cleveland, Ohio 44113;; A

_  f/ Willa Hemmons
_ WILLA HEMMONS
 

WW dete g8!"b7/08/19 12.0F 24, BablAtnge’ satto
Cat03,Greenberg,Standard, TrSched
US. District Court
Northern District of Ohio (Cleveland)
CIVIL DOCKET FOR CASE #: 1:16-cy-00748-SO
Kalvitz v. City of Cleveland. Ohio et al Date Filed: 03/26/2016

. _. Jury Demand: Both ° ve
Nature of Suit: 440 Civil Rights: ‘Other
Jurisdiction; Federal Question +

Assigned to: Judge Solomon Oliver, Jr . la
Case in other court: 6th Circuit, 17-04174 ~
Cause: 42: 1983 Civil Rights ¢ Act

. Plaintiff .
a Robert Kalvitz “ | represented by Sarah Thomas Kovoor
.. Ford, Gold, Kovoor & Simon
8872 East Market Street

- Warren, OH 44484
330-856-6888
Fax: 330-856- 7530

eee Se Email: eee ee ee neon nin et

Sarairthomas.Ko ions Cori

 

LEAD ATTORNEY |
ATTORNEY TO BE NOTICED

Joel A. Flaxman
Ste, 201
200 South Michigan Avenue
Chicago, IL 60604
. 312-427-3200
Fax: 312-427-3930:
Email: jaf@kenlaw.com
ATTORNEY TO BE NOTICED

Kenneth N. Flaxman

Ste, 201

200 South Michigan Avenue .
Chicago, IL 60604
312-427-3200

Fax: 312-427-3936

Email: knf@kenlaw.com
ATTORNEY TO BE NOTICED

Thomas D, Lambras

Ford, Gold, Kovoor & Simon
8872 East Market Street
Warren, OH 44484
330-856-6888

Fax: 330-856-7550

httne://anf ahnd vennurte cau/eaihin MLR wt nPIAQKKAA7A0191070.T 1 1.1 WIAA
Jul, 2. 2019) 1:06PM. Ea

Cleveland
ivr usu Gallen be Cora SREB FM GME 67/08/19. 13 of 24, Babléitage teats o

ES
S
oO
Qe
we
un

- Email: tdlambros@gmail.com
ATTORNEY TO BE NOTICED

~Y,
Defendant -
City of Cleveland, Ohio represented by Shawn M. Mallamad
Dt Greater Cleveland Regional Transit
Authority
1240 West Sixth Street’:
i Cleveland, OH 44113
vhs 916-356-1302...
\ | Fax: 216-350-5296
"Email: shawn.mallamad@gerta. OB
TERMINATED: 09/05/20] 7°

Stephen W. Funk
Roetzel & Andress - Akron,
‘Ste. 400
222 South Main Street
mee Ak YOR .-QOH.44908. — ore eevee leet eae we eee

 

330-849-6602:

Fax: 330-376-4577

Email: sfunk@ralaw.com
ATTORNEY TO BE NOTICED

William M: Menzalora .
City of Cleveland

Department of Law

Ste. 106 .

601 Lakeside’ Avenue
Cleveland, OH 44114
216-664-4285 .

Fax: 216-664-2663

Email:
wmenzalora@city.cleveland.oh.us
ATTORNEY TO BE NOTICED

Defendant ::
Christophier D. Randolph represented by Marisa L. Serrat

Cleveland Police Officer Law Office of Jaime P. Serrat
Ste, 2100

55 Public Squre

Cleveland, OH 44114
216-696-2150

Fax: 216-696-1718

Email: mserratlaw@gmail.com
ATTORNEY TO BE NOTICED

hitne //acf ahnd nseninte oav/noi-hin/NkiR nt nl PAR6AKA7IN1319079.1. 1 0-1 TMIIOY
Mo dessemaad th ebay dd PSS! Bat He Hie! b7/08/29 14 of 24. Bagdibaye’s1$10

AINGUL dey il

R. Brian Moriarty

‘Ste. 2100

55 Public Square

Cleveland, OH 44113
216-566-8228

Fax; 216-623-7314

Email: bmoriartylaw@gmail.com .
ATTORNEY TO BE NOTICED

- Defendant’

- Jeffrey-J. Follmer _ 7 - - represented by Henry J, Hilow,

_ Cleveland Police Ofte cer bla McGinty, Hilow. & Spollacy:.
1300 Rockefeller Bldg. .

~s, 614 Superior'Avenue, W
Cleveland, OH 44113:
216-344-9220: : *.-"
Fax: 216-664-6999
‘ Email: bhilow@mghslaw.com
ATTORNEY TO BE NOTICED

 

 

Wiarisa be serrat
(See above for address)
ATTORNEY TO BE NOTICED

R. Brian Moriarty
(See above for address)
ATTORNEY TO BE NOTICED

Defendant .
. Steven W. Kinas represented by Marisa L. Serrat

Cleveland Police Officer (See above for address)
. ' ATTORNEY TO BE NOTICED

R. Brian Moriarty
(See above for address)
ATTORNEY TO BE NOTICED

 

Date Filed. | # | Docket Text

03/26/2016 Complaint with jury demand against All Defendants. Filing fee paid $ 400,
Receipt number 0647-7545251. Filed by Robert Kalvitz. (Attachments: # 1 Civil
Cover Sheet, #2 Summons City of Cleveland, # 3 Summons Randolph, # 4
Summons Follmer, # 5 Summons Kinas ) (Kovoor, Sarah) Modified text on

3/28/2016 (S,SR), (Entered: 03/26/2016)
03/28/2016 Judge Solomon Oliver, Jr assigned to case, (S,SR) (Entered: 03/28/2016)

 

 

_

 

 

03/28/2016

 

 

 

 

httne://erf nhad uenanrte anv/eoiehinMctR nt wlPAR66AE79IN1919070-T. 1 f-1 WIMN19
Jul, 2, 2019

NOTINEM, DSGR1

I:

Q6PM, fast C a
O116x0v-00748-SO Doc

| Random Assignment of Magistrate Judge pursuant to Local Rule 3.1. In the

leveland Law D tment
0 Bx #66 Filed: 07/08/19 15 of 24. Bade fae eab!o

event of a referral, case will be assigned to Magistrate Judge Nancy A.
Vecchiarelli. (S,SR) (Entered: 03/28/2016)

 

03/28/2016

Ite

Original Summons and Magistrate Consent Form issued to counsel for service
upon All Defendants. (Attachments: # 1 Magistrate Consent Form) (S,SR)

(Entered: 03/28/2016)

 

03/31/2016 |

Jus

Good Standing). (G;CA) (Entered: 04/04/2016)

Motion for attorney Kenneth N, Flaxman to Appear Pro Hae Vice filed by
Plaintiff Robert Kalvitz. Filing Fee Not Paid. (Attachments: # 1 Certificate i

 

| 03812016

Motion for attorney, Joel A. Flaxman to’ “Appear Pro‘Hac Vice filed by Plaintiff -

Standing)(G, CA) Entered: 04/04/2016)

 

 

| 04/07/2016 * |

“ tpro-hae vice by: attorrieys Kenneth and Joel Flaxman, Receipt # 14660085315: -
Related document(s) 4 , 4,3. (C,BA) (Entered: 04/07/2016) —

Financial: Transaction i in the amounit of $240.00 received fot thotions to’ appear

 

04/13/2016

Order [non-document] granting Plaintiff's Motions for appearance pro hac vice:
by Attomey Joel A, Flaxman and Attomey Kenneth N. Flaxman. Local Rule 5. l

'| Robert Kalvitz, Filing Fee Not Paid. Attachments: #1 Certificate of Good ao a ns

 

(c) requires that attomeys s register for CM/ECF and file and receive all _

 

 

4 1
° gycerterctesteeenree

 

 

 

www.ohnd,uscourts. gov under Forms, (Related Doc #3 3, "Related Doc #4 ).
Approved by Judge Solomon Oliver, Jr on 4/13/2016,(D, M) (Entered:

04/13/2016)

 

 

04/29/2016

|r

"| Sarah) (Entered: 04/29/2016)

Return of Service by Clerk by personal service executed upon City of
Cleveland, Ohio on 4/27/2016, filed on behalf of Robert Kalvitz (Kovooy,

 

04/29/2016

Ion

Retum of Service by Clerk by personal service executed upon J effrey J. Follmer
on 4/27/2016, filed on behalf of Robert Kalvitz = (Kavour Sarah) (Entered:
04/29/2016)

 

04/29/2016

B

Retum of Service by Clerk by personal service executed upon Steven W. Kinas
on 4/27/2016, filed on behalf of Robert Kalvitz (Kovoor, Sarah) (Entered:

04/29/2016) °

 

04/29/2016

* [o>

Retum of Service by Clerk’ by personal service executed upon 1 Christopher D.
Randolph on 4/27/2016, filed on behalf of Robert Kalvitz (Kovoor, Sarah)

(Entered; 04/29/2016).

 

05/16/2016, :

he

| Randolph. (Serrat, Marisa) (Entered: 05/16/2016)

Unopposed Motion for extension of time until 06/15/2016 to answer Plaintiff's
Complaint filed by Jeffrey J. Follmer, Steven W. Kinas, Christopher D.

 

05/17/2016

Unopposed Motion for extension of time until June 16, 2016 to answer filed by
Defendant City of Cleveland, Ohio. (Mallamad, Shawn) (Enteréd: 05/17/2016)

 

05/20/2016

Ihtimes Har Ff ahnd wedaneto mnave/ned hin TVR nt nlOARAEKKATINII10N7OT. 1 AL1

 

 

Order [non-document] granting Unopposed 9 Motion of Defendants Jeffrey J.
Follmer, Steven W, Kinas, and Christopher D. Randolph for Extension of Time

 

TPLOTG »
Jul, 2.

2019

7 UNUM MAGLLL HEA)

East Clevela

00748-SO au, Departnent MO eawe 62d 40

i
Doc #: 66 Filed: 07/08/19 16 of 24. Pag

until 6/15/2016, to Answer Plaintiff's (re 1) Complaint. Approved by Judge -
Solomon Oliver, Jr on 5/20/2016.(D,M) (Entered: 05/20/2016)

 

‘| 05/20/2016

"| Order [non-document] granting Defendant City of Cleveland's Unopposed 10

Motion for Extension of Time until 6/16/2016, to Answer or otherwise respond
to Plaintiffs (re 1) Complaint. Approved by Judge Solomon Oliver, Jr on
5/20/2016,(D,M) (Entered: 05/20/2016)

 

».| 06/15/2016

.- | (Entered: 06/15/2016)

Motidn to dismiss for failure to state a claim filed by Jeffrey J. Follmer, Steven |. ; - ©

W. Kinas, Christopher D. Randolph R Related document(s) 1 . (Serrat, Marisa) «

 

| 06/13/2016

Answer to 1 Complaint, with Jury Demand filed by Jeffrey J. Follmer, Steven:
W. Kinas, Christoplier D, Randolph. (Sexrat, Marisa) (Entered: 06/15/2016) .

 

06/16/2016

|\(Mallamad, Shawn) Modified toradd link on 6/16/2016 ow, cM), (Entered:
-|'06/16/2016) oe

Answer to 1 Complaint. with Jury Demand filed by City of Cleveland, Ohio,

 

 

[os 72016

Magistrate Consent Package issued. (DM) Tanned 06/17/2016)

 

06/17/2016 .

i ie

es Z

‘Solomon Oliver Jr: Signed-by Judge Solomon Oliver, Jr on 6/17/2016..(D.M) --

Case Management Conference Scheduling Order with cdse management
conference to be held on 7/5/2016, at 11:30 AM at Chambers 19A before Judge |

 

 

(Entered. 06/17/2016)

 

06/22/2016

Ix
n

| 6/23/2016 (S,S). (Entered: 06/22/2016)

Attorney Appearance as Co-Counsel of Thomas D, Lambros filed by Sarah
Thomas Kovoor on behalf of Robert Kalvitz. (Kovoor, Sarah) Modified text on

 

06/23/2016

‘, |IMPORTANT; Notice [non-document] of case management conference
tegcheduled on 7/7/2016, at 3:30 PM at Chambers 19A before Judge Solomon

"| Oliver Jr. (D,M) (Entered: 06/23/2016)

 

06/30/2016

Résponse and exhibits to 11 Motion-to dismiss for failure to state.a claim filed
.-| by Robert Kalvitz. (Flaxman, Kenneth) Modified text 6/30/2016 (C,KA).

"| Biitered? 06/30/2016)

 

07/01/2016" | 18

Report of Parties' Planning Meeting , parties do not consent to this case béing

(Entered: 07/01/2016)

assigned to the magistrate judge, filed oy Robert Kalvitz, (Flaxman, , Kenneth)

 

|.07/08/2016

Attomey Appeararice by William M. Menzalora filed by on behalf of City of of
Cleveland, Ohio. (Menzalora, William) (Entered: 07/05/2016).

 

07/08/2016 °

: Case: Managem ent Conference Order. Case.is assigned to-the standard track, .

Discovery due by 1/27/2017. Parties to be Joined and Pleading Amendments due:
by 8/15/2016, Dispositive Motions due by 2/28/2017, Judge Solomon Oliver, Jr.
7/8/16 (C,KA) (Entered: 07/08/2016) ,

 

07/13/2016

Order denying Defendants Christopher D. Randolph, Jeffre9 J. Follmer, and’ ’
Steven W. Kinas' Joint Motion to Dismiss for Failure to State a Claim (Related
Doc # 11). Signed by Judge Solomon Oliver, Jv on 7/13/2016. (D,M) (Entered:

07/13/2016)

 

 

 

httns://eof.ahnd nseanurts.cov/coi-hin/DktR nt nl?686664730131979-T. 1 0-1

 

 

1/2/2019
Jul. 2,
' LW @aptherjod Gubg- 00748-SO

 

2019

1; 06PM

Fast Clevelan haw.

beet t rogi19 17 of 24. Ms OL age'sa520

 

 

 

01/12/2017

07/29/2016 — | 22 | Initial Disclosures filed by Robert Kalvitz. (Kovoor, Sarah) (Entered:
07/29/2016)
08/22/2016 | Reassignment of Magistrate Judge due to the retirement of Magistrate Judge
' Nancy A. Vecchiarelli. In the event of a referral, case will be assigned to
Magistrate Judge Jonathan D. Greenberg. (S,SR) (Entered: 08/22/2016)
23 | Notice to take Deposition of Defendant Jeffrey J. Follmer on January 20, 2017

filed by Robert Kalvitz. (Kovoor, Sarah) (Entered: 01/12/2017)

 

| 01/12/2017 .” | 24

"| Notice to take Deposition of Defendant Steven W. Kinas on Jaa 20, ‘201 7
-filed by. Robert Kalvitz. (Kovoor, Sarah) (Entered; 01/12/2017) « an

 

Notice to take Deposition of Defendant Christopher D. ‘Randolph on January.

 

 

 

 

 

 

 

 

 

 

 

 

02/20/2017 , | 30

| by Robert Kalvitz, (Kovoor, Sarah) (Entered: 02/20/2017).

~* loifiano17 © | 25
SS , . 20, 201 7 filed by. Robert Kalvitz, (Kovoor, Sarah) (Entered: 01/12/2017):
01/23/3017 '.’|26 | Agreed Motion to extend Discovery cutoff date for 45,day, vintil March13,. 3) ¢0), 2)
yo" o " ) "12017 filed by Plaintiff Robert Kalvitz, (Kovoor, Sarah) Modified textt 1/24/2017 Se
(C, KA). (Entered: 01/23/2017) fee!
01/27/2301 7 Order [tion-docurnent] granting 26 Agreed Motion to Extend Déadlines;
a Discovery due by 3/13/2017 and Dispositive Motions due by 4/5/2017. No’
further extension will be granted. Approved by Judge Solomon Oliver, Jr on,
mnt. - |-4/27/2017,(D,M) (Entered:.01/27/2017) . mo, . Bees
02/09/2017 | 27, | Notice to take Deposition of Jeffrey J. Follmer on February 27, 2017 filed by °
Robert Kalvitz. (Kovoor, Sarah) (Entered: 02/09/2017)
02/09/2017 | 28 | Notice to take Deposition of Steven W. Kinas on February 27, 2017 filed by
-| . | Robert Kalvitz. (Kovoor, Sarah) (Entered: 02/09/2017)
02/09/2017 ° 29. Notice to take Deposition of Christopher | D. Randolph on February 27, 2017
".” | filed by Robert Kalvitz, (Kovoor, Sarah) (Entered: 02/09/2017) ,
30 | Notice to take Deposition of Officer Richard Gokey on February 27, 2017 filed

 

| 02/20/2017 - | 31

| Dotice to take Deposition of Officer Tony Gonzalez onF tbruary 27, 2017 filed

by Robert Kalvitz. (Kovoor, Sarah) (Entered: 02/20/2017).

 

‘| edr20/2017..

Noticé to take Deposition of Officer Mark Maguth on February 7, 201 7 filed
by, Robert Kalvitz. (Kovoor, Sarah) (Entered: 02/20/2017) .

 

02/20/2017" |.33

’ | by Robert Kalvitz. (Kovoor, Sarah) (Entered: 02/20/2017) -

Notice to take Deposition of Sgt. Jonathan Moran on ebruary 24, 2017 7 filed

 

104/03/2017 <1 34

Motion for summary judgment filed by Defendant City'of Cleveland, Ohio,
(Attachments: # I Exhibit A - Declaration of Joellen O'Neill, #2 Exhibit B -

Deposition of Jeffrey Folimer, #3 Exhibit C - Deposition of ‘Steven Kinas, # 4
Exhibit D - Deposition of Christopher Randolph, # 5 Exhibit E - Plaintiff Robert
Kalvitz's Answers to Interrogatories)(Mallamad, Shawn) (Entered; 04/03/2017)

 

04/05/2017:

htine //aef ahnd neeanrts cav/eoi-hin/DetR nt nl7AR64647201321979-T. 1 0-1

 

 

Unopposed joint Motion for one week extension of time to file Defendants'
Joint Motion for Summary Judgment until 04/12/2017 filed by Jeffrey J. .

 

WH2f2019
Jul. 2, PM, East Cleveland L
Gren Disses drab toy 0748 SO" Doc #5 paige ‘7/08/19 18 of 24. ob Page ‘sad20

Follmer, Steven W. Kinas, Christopher D. Randolph, (Serrat, Marisa) Modified
text 4/10/2017 (C,KA). (Entered: 04/05/2017)

 

04/06/2017

Order [non-document]. granting-Defendants Christopher D. Randolph, Jeffrey J.
Follmer, and Steven W, Kinas' Unopposed Joint 35 Motion for Extension of
Time Until 4/12/2017, to File Joint Motion for Summary Judgment. Approved
by Judge Solomon Oliver, Jr on 4/6/2017.(D,M) (Entered: 04/06/2017)

 

04/12/2017

Joint Motion ‘for summary judgment filed by Jeffrey J. Follmer, Steven W. -

14/17/2017 C, KA). ‘(Entered:. 04/ 12/2017) |

 

Kinas, Christophér D, Randolph (related doc 34 ), (Attachments: # 1 Exhibit A.
Kalvitz - Discovery, #2 Exhibit B- Randolph - Transcript, # 3 Exhibit C- Kitias
- Transeript, # 4 Exhibit D- Follmer - Transcript) (Serrat, Marisa) Modified text

 

~* 98/03/2017

437: Response i in opposition to motions for summary judgment 34 34:and'36 filed by

Robert Kalvitz, (Attachments: #1 Exhibit 1; Kalvitz Declaration, # 2: Exhibit 2
Department of Justice Report nshan, Kenneth) M Modified text’5/4/2017.

(C,KA). (Entered: 05/03/2017)

 

ap ee

OS/1 6/2047

’
Ra
‘ ky

-| Reply Brief in ‘siipport of 34 Motion for summary y judgment filed by City of

Cleveland, Ohio. (Mallamad, Shawn) Modified text 5/18/2017 (C,KA).
(Entered: 05/16/2017)

 

db:

i A

Aifocrd
Parr wy RSA EE A De ae OS PP ERLE re

See Vie ON sas aie fl Jat peas fh drasy- ac Habeacy Bleep D efiadent— -

 

tT W ain sega ee 4

Va a te

City of Cleveland, Ohio. (Mallamad, Shawn) (Entered: 09/05/2017)

 

09/05/2017

Order [non-document} granting Attommey Mallamad's Motion to withdraw as
attomey, attorney Shawn M. Mallamad removed: from case. Defendant
represented by co-counsel Attorney William Menzalora (Related Doc # 39 ).
Judge Solomon Oliver, Jr. on 9/5/2017.(R,Sh) (Entered: 09/05/2017)

 

| 10/16/2017

 

Order denying Defendant City of Cleveland's Motion for Summary Judgment
Gelated Doc # 34 ) and denying Defendants’ Randolph, Folmer, Kinas's Joint

Motion for summary judgment (Related Doc #'36 ).A Final Pretrial Conference
is set for 11/6/2017 at 11:00 AM in Chambers ‘17A before Judge Solomon
Oliver Jr. Jury Trial is set for 12/1 1/2017 at 09:00 'AM in Courtroom 17A before
fhdge Solomon Oliver Jr: A separate trial order shall issue, Signed by Judge
Solomon Oliver, Jr. on 10/1 6/2017. (R,Sh) (Entered: 10/1 6/2017)

 

"<1 40/16/2017 |

Civil Trial Order The above-titled case is scheduled for trial on December 11,

1) paities-and lead counsel of record must be’present and prepared: with full
‘ | authority to discuss all aspects of the case, ‘including i any pleadings, scheduling !
-| matters and settlement. Related document 40 . Signed by Judge Solomon Oliver,

2017, at 9:00 a.m. in Courtioom 17A.'A final pretrial conference is scheduled on
November 6, 2017, at 11:00 a.m. in Chambers 17A, Purstiant toLocal Rule 16.3.|. -

Jr..on 10/16/2017. (R,Sh) (Entered: 10/16/2017)

 

11/01/2017

NOTICE OF APPEAL to the Sixth Circuit Court of Appeals from the 40 Order
of 10/16/17, filed by Jeffrey J. Follmer, Steven W. Kinas, Christopher D.
Randolph. (Filing fee $505 paid, receipt number 0647-8395020) (Serrat,
Marisa). Modified text on 11/3/2017 (H,SP). (Entered: 11/01/2017)

 

 

| 11/02/2017

 

 

 

httre font ahnd vorenirte aaulecichin VER nt nlQKRKKKATAN1A1G7OT 1 0.1 TWITYD
Jul, 2, P
a bal bea STON ay. off sit SO D But #: 6

Clevela

HN bens ‘Mba ogig 19 of 24. Babbage eadto

rtm
iled:

Motion to sever claim against the City of Cleveland filed by Plaintiff Robert
Kalvitz. (Flaxman, Kenneth) (Entered: 11/02/2017)

 

11/06/2017 . | 44.

Opposition with Memorandum in Support to 43 Motion.to sever claim against
the City of Cleveland filed by City of Cleveland, Ohio. (Menzalora, William) .
Modified text on 11/6/2017 (M, S). (Entered: 11/06/2017)

 

| 11/06/2017 | 45

Motion with Memorandum in Support for Order Certifying Interlocutory Appeal
Under 28 U.S.C, 1292(b) filed by.Defendant.City of Cleveland, Ohio...

- | (Menzalora, William) Modified text 6n-11/6/2017° (M, S). (Entered; 11/06/2017) cy ,

 

 

fel q 11/96/2017 . 46

 

‘Minute Order of Final Pretrial Conference, The‘ court held a final pretrial

| Coriference with ‘counsel for the: parties in thé within ‘case Oi November 6, 2017;

“fat 1:00 a.m, At that’ coniference; the court denied Plaintifts Motion to Séver the’

| we -Claim against the City. of Cleveland’ (ECF No. 43). The court determifted that it.
oe? ‘would try, the case as-one, instead. of taking.a picceitieal approach, Thé case is, ;-:|-..
** » hereby stayed: ‘Judge Solémon' C Oliver, Jr. on 1 6/2017. Times 50 tainutes(R, sn) ,

". | Entered:.11/06/2017)

7 ee

 

Poe L/13/2017-.. ..|°.

= Acknowledgment from the USCA for Sixth Cirewir of réveipt’ of 42 Notice of

 

 

 

: Appeal (USCA# 17-4174), Date filed in USCA 11/8/17. (H,SP) (Entered:
ar 11/13/2017) _
epeyia— lar Response-to-45-Motiou-fo- Order Cértifying-Intetlocutéey App deals er2.8-—__|_~ __ :

U.S.C. 1292(b) filed by Robert Kalvitz. (Flaxman, Kenneth) Entered:
11/27/2017)

 

12/01/2017: | 48

Reply in support of 45 Motion for Order Certifying Interlocutory Appeal Under
28 U,LS.C, 1292(b) filed by City of : Cleveland, Ohio. (Menzalora, William)

(Entered: 12/01/2017)

 

03/16/2018 | 49

| (Attachments: # 1 Exhibit Sixth Circuit - Order - Denying Motion to Dismiss ,
(3-12-18), #2 Exhibit Sixth Circuit - stay - further merit briefing (3-15-18))

Defendant City of Cleveland's Notice of Supplemental Authority in Support of
Motion to Certify Interlocutory Appeal filed by City of Cleveland, Ohio.

Related document(s) 48 48 45 (Menzalora, William), (Entered: 03/16/2018) .

 

03/19/2018 . 150

'|49 .(Flaxman, Joel) (Entered: 03/19/2018) -

Response to Defendants Notice of Supplemental ‘Authority in Support « of Motion
to Certify Interlocutory Appeal. filed by Robert Kalvitz, Related document(s)

 

—y

“. Tosa3018 | $1

| Interlocutory Appeal. filed by Plaintiff Robert Kalvitz, Related document(s) 45 45,

Motion to Advance for Ruling Defendant Cleveland's Motion to Certify

(Attachments: if i Exhibit 1 - Court of Appeals ‘Letter) Flaxman, Joel) (Entered:
05/23/2018)

 

 

05/25/2018

 

- | 03/15/2019 -

52 | Order denying Defendant City of Cleveland's Motion to Certify interlocutory
‘| Appeal (Related Doc # 45 ) for the reasons stated. Signed by Judge Solomon
Oliver, Jr. on 5/25/2018.(R,Sh) (Entered: 05/25/2018)
54 | True copy of mandate from the USCA for the Sixth Circuit: Affirming the

District Court's decision re 42 Notice of Appeal (USCA# 17-4174). Date issued
as Mandate 3/15/19, Costs: None (H,SP) (Entered: 03/15/2019)

 

 

 

 

 

hftne (ae? ahnd vieranrte cav/eoiahm/DetR nt nlJARK4647901919790-T, 1 121 W209
Jul. 2, 2019 1:07PM. East Clevela and La aw Deva rtment 6134
‘INVIUICLL IgABeC Ub: L61ev-00748-SO Doc # :66 Filed: 07/08/19 20 of 24. Nef pee. gal

04/11/2019 | 55 | Civil Trial Order. Jury Trial is set for 7/15/2019 at 09:00 AM in Courtroom
17A before Judge Solomon Oliver Jr. Final Pretrial Conference is set for
6/17/2019 at 10:30 AM in Chambers 17A before Judge Solomon Oliver Jr.
Pursuant to Local Rule 16.3(e), parties and lead counsel of record must be °
present and prepared with full authority to discuss all aspects of the case,
including any pleadings, scheduling matters and settlement. Signed by Judge
Solomon Oliver, Jr. on 4/11/2019. (R,Sh) (Entered: 04/1 1/2019)

06/1 7/2019 " 56° Attorney ‘Appearancé by Stephen W. Funk filed by on behalf of city, of *
Pe pe ae, Cleveland, Qhio. (Funk, Stephen)’ (Bitered: 06/17/2019) ae ae

"7. | 06/19/2019. ° | $7” Final: Pretrial Coniferchee Order. Counsel for the parties indicated’ at the’ |
"1! | ‘| conference, that they were preparéd to proceed to ‘trial. They were ‘unable to. Lh
a teach as ‘settlement i in the case: They.also indicated that trial is ‘estimated: to last ee,
*- | four or five days, Counsel fot Defendants stated that they ‘had not received .
! Plaintiffs’ updated medical recorts, The'parties agréed that:counsel: for Blaintite,
“ '| will firmish Defendants with alll available tipdated medical records on or before |- ys °s"-
June 21, 2019: Trial shall commence on July 15, 2019, at 9:00,a.mi. Parties shall: ad
wen ak |.) refer to the-court's Civil Trial Order (ECF No. 55) for trial-related déadlines. , ee
- Signed by Judge Solomon Oliver; Jr. on 6/18/2019. (R, st) (Entered:

06/19/2019)

-_ 06/21/2038: | 58_| Witness List & Exhibit List filed:by-City-of. Cleveland,-Ohio.:Related. document se
(s) 55 . (Menzalora, William) (Entered: 06/21/2019) how

06/28/2019 | 59 | Attorney Appearance by Henry J. Hilow filed by on behalf of Jeffrey. J. Follmer.
' | Ailow, Henry) (Entered: 06/28/2019)

07/01/2019 | 60. | Joint Motion to bifurcate Punitive Damages filed by Jeffrey J, Follmer, Steven
| W. Kinas, Christopher D. Randolph. (Servat, Marisa) (Entered: 07/01/2019)

07/01/2019 | 61 | Joint Motionrin limine : Medical Testimony filed by Jefirey J. Folimer, Steven :
_| W. Kinas, Christopher D. Randolph. (Serrat, Marisa) (Entered: 07/01/2019)

07/01/2019 © .*| 62°. Joint Motion in limine :Personnel Issues and Prior Criminal Offenses filéd by
“col beffiey 7, Follmer; Steven. W, Kinas, paenne Randolph. (Gersat Marisa)

Uo |e | Entered: 07/01/2019) : a, CO
| 07/01/2019 » 63: Joint Motion in limine : Plaintiff's Unauthenticated and Incomplete Medical and |.

- + Billing Records filed by Jeffrey J. Follmer,-Steven W. inas Christopher D.’
| Randolph: (Serrat, Marisa) (Entered: 07/01/2019) ”

| 07/01/2019 - | 64.’| Motion in: ‘imine Omnibus Motions in Limine filed by Plaintiff Robert Kavita [.
sf. Rovoor Sarah) (Entered: 07/01/2019). , ; oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACER Service Center

Transaction Receipt |

| 07/02/2019 08:54:31 |
losin vhemmons:3205 778:0| Chet Code:
Description: ||Docket Report ~ || I |

htine: Han ahnd vesnurte aavvlani_hin/TV-AR nt nl9AQAKGATINIZIGTOT 1 21 TILING
2 QO 7PM ,
seortaem Ouaer baba on aS Bat AGE HCO! brig 21 of 24. Mad bteretead’o

 

 

 

 

 

 

 

 

 

 

 

Search 1:16-cv-00748-
| Criteria; Ke)
Billable 7 | Cost: . 0.70
Pages:

 

 

Witness Mant Ahad vooarete moav/ei hin TVER nt nlPKRRAKATINIALTOTO_T 1 121 TMNI9
Case: 1:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 22 of 24. PagelD #: 627
EXHIBIT

1D

IN THE EAST CLEVLEAND MUNICIPAL COURT
CRIMINAL DIVISION
CUYAHOGA COUNTY, OHIO

STATE OF OHIO CASE NUMBER: CRB 623

Plaintiff JUDGE WILLIAM DAWSON

VS.
RESPONSE TO CITY’S OPPOSITION

TO CITY’S OPPOSITION TO DEFENDANT’S
MOTION TO CONTINUE

RANDOLPH DAILEY

Defendant

eet eet eee ee ee 8

Now comes the Defendant Randolph Dailey's Attorney, Henry J. Hilow, response to the City’s
Opposition to the to the Defendant's Motion for Continuance. The City’s opposition is not based on
Fact. These complaints laid dormant in the East Cleveland law department until motions were filed
by the Defendant's attorneys to advance the instant case. There has never been any dilatory tactics
by defense counsel.

The baseless attack on counsel’s professional character is unfounded. There is no
“contrived” attempts to delay the trial. It is ridiculous and unethical to accuse counsel of trying
to employ “dilatory, purposeful tactics to further avoid justice’. When the trial date was set on
April 11, 2019 in the instant case, counsel had not been retained in the matter of Kalvitz vs. City
of Cleveland, et_al., OHND Case Number: 17-04174 before the Honorable Solomon Oliver in Federal Court.
The Kalvitz case was filed before the instant case and Attorney Brian Moriarty was original counsel. A
final pretrial conference was held on June 19, 2019. The parties were unable to reach a settlement in
this case. The order stated trail shall commence on July 15, 2019 (see Exhibit 1). Counsel is the
attorney for the CPPA. Brian Moriarty, who had been the attorney for the CPPA, is not their
counsel and is currently Law Director in North Ridgeville. Mr. Moriarty is not representing Mr. Follmer
(Exhibit 2).

It is outrageous for the public servant to accuse counsel of perpetrating a conspiracy
Case: 1:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 23 of 24. PagelD #: 628

and fraud against the Court. The City’s Prosecutor's reference that she spoke to Attorney Sarah
Thomas Kovoor on July 1, 2019 who is an attorney in the Kalvitz_ never mentioned “Henry Hilow’.
Henry Hilow filed a Notice of Appearance on Friday, June 28, 2019. In fact, the Prosecutor does
not reference whether she asked if Mr. Hilow had filed a Notice of Appearance. Counsel has never
delayed the process in the instant case.

The City’s Motion in opposition is inflammatory, baseless and most importantly without merit.
For the forgoing reasons, Counsel's stands by the original motion to continue filed in the instant

case. This request is made in the interest of justice.

Respectfully submitted,

 

Henry J. Hilow (0019601)

The Rockefeller Building, Ste. 1300
614 West Superior Avenue

Cleveland, Ohio 44113

Phone: (216)344-9220

Fax: (216)664-6999

ATTORNEY FOR RANDOLPH DAILEY

CERTIFICATE OF SERVICE

A copy of the foregoing Motion to Continue was sent to Willa Hemmons, Esq., City of East

Cleveland Prosecutor, by submittal to Clerk's Office, 14340 Euclid Ave., Cleveland, Ohio on this 28” day

of June 2019.

 

HENRY J. HILOW (0019601)

The Rockefeller Building, Ste. 1300
614 West Superior Ave.

Cleveland, Ohio 44113
p: 1:16-cv-00748-SO Doc #: 66 Filed: 07/08/19 24 of 24. PagelD #: 629

Willa Hemmons <whemmons@eastcleveland.org>
Friday, July 05, 2019 11:50 AM

 

To: Henry Hilow
Cc: Kevin Spellacy; Judgedawson@eccourt.com
Subject: East Cleveland v Randolph Dailey Case No 15crb0063

Dear Atty. Hilow:

Please be advised that on July 3, 2019, my secretary was notified by the East Cleveland Municipal Clerk of Courts that
your Motion for a Continuance of the July 15, 2019, Jury Trial in the subject case was denied.

As the Jury Trial is going forward, your clients presence at the trial is mandatory. In the event of his non-appearance, |
will request a capias until such time as his case is resolved.

inasmuch as you filed your Notice of Appearance on June 28, 2019, two weeks before our trial date for a case with the
same trial date as the instant one, in consideration of your client, | would suggest that there are at least four other
attorneys with intimate knowledge of the facts and circumstances of this case.

Sincerely,
/s/ Willa Hemmons

Willa Hemmons

Law Director

City of East Cleveland

14340 Euclid Avenue

East Cleveland, Ohio 44112

(216) 681-2169 Office; (216) 681-2199 FAX
whemmons@eastcleveland.org
